DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-22 directed to a waterproof insulating box for an electrical switch/outlet/fixture ceiling/wall box non-elected without traverse.  Accordingly, claims 16-22 have been cancelled.
Allowable Subject Matter
Claims 7-15 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 7, for which Claims 8-15 and 23 depends, teaches a limitation: “A method of insulating an electrical switch/outlet/fixture box installed in an exterior wall comprising a plurality of vertically extending studs, a first insulating material disposed between the plurality of vertically extending studs, a water vapor barrier extending over the first insulating material, furring extending horizontally over  the first insulating material and a finishing panel attached to the furring, using an insulated box comprising a bottom wall made of a second insulating material, a plurality of side walls made of the second insulating material attached together and to the bottom wall and defining a top opening adapted to receive said the electrical switch/outlet/fixture box comprising the following steps: a) making an opening in the water vapor barrier adjacent to one of the plurality of vertically extending studs; b) introducing the insulated box into the vapor barrier opening; c) introducing the electrical switch/outlet/fixture box into the insulated box; d) attaching the electrical switch/outlet/fixture box and the insulated box to the one of the plurality of vertically extending studs.” is not taught in the prior art of record and upon further search, examiner could not find prior art that would disclose the above limitations.

The above references disclose outlet box with similar structure as the invention: vapor barrier (CA2129202, Gagne), furring (Lalancette).
The above references do not disclose adequately all limitations of Claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        /BINH B TRAN/Primary Examiner, Art Unit 2848